DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carstens (US 2006/0264885).
With respect to claim 1, Carstens discloses a sanitary napkin 300 that has a supportive central base structure 318 appearing at the base of the sanitary napkin that contours to the body and facilitates surface area contact (“The resiliency allows the hump to better conform to the wearer’s body and maintain such contact during wear,” Carstens, paragraph [0148]). 
	With respect to claim 2, Carstens discloses a surrounding cushioning 306 (“Another advantage of the high loft topsheet is that it is very soft and ‘cushiony’,” Carstens, paragraph [0104]) around the semisolid structure acts as a buffer that further facilitates surface area contact, i.e. protection from leaks.
	Note, the term “semisolid” in claim 2 is used by the claim to mean “bendable,” or “pliable.” In the abstract submitted on 12/30/2020, Applicant indicates that “It is described as semisolid because while it will be a material with a solid shape, It will have a reasonable amount of play and very bendable.” 
	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
Specification
The amendment filed 2/22/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The specification filed on 12/30/2020 introduce a base 1, additional layer of absorbent sheet layer material 4, and a top absorbent sheet 5 which were not in the application as originally filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings filed 12/30/2020 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The Figures filed on 12/30/2020 introduce a base 1, additional layer of absorbent sheet layer material 4, and a top absorbent sheet 5 which were not in the application as originally filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “semisolid” in claim 2 is used by the claim to mean “bendable,” or “pliable” while the accepted meaning is “a state of matter between solid and liquid, i.e. a gel.” The term is indefinite because the specification does not clearly redefine the term. While Applicant had defined the term in at least one previous iteration of the specification, the current version of the specification does not redefine the term. 

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In claim 1, “the sanitary napkin” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “sanitary napkin” exists in the claim, Applicant must first recite in the claims that there is “a sanitary napkin” before referring to “the sanitary napkin” or “said sanitary napkin.” 
	In claim 1, line 1, “the base” has no antecedent basis in the claims. 	
	In claim 1, line 2, “the body” has no antecedent basis in the claims.
	In claim 2, line 1, “the surrounding cushioning” has no antecedent basis in the claims. 
In claim 2, line 1 “the semisolid structure” has no antecedent basis in the claims. 
Appropriate correction is required.

Claims that would overcome the above objections to the lack of antecedent basis problems could be written as follows:

1. 	A sanitary napkin comprising: 
	a base; and
	a supportive central base structure disposed on the base, wherein the supportive central bse structure contours to a body of a wearer to facilitate surface area contact between the sanitary napkin and the body of the wearer. 
	

2. 	The sanitary napkin according to claim 1, wherein the supportive central base structure further comprises a semisolid structure, wherein the semisolid structure acts as a buffer that further facilitates surface area contact with the body of the wearer, facilitating protection from leaks.  
	
Note, the above claims would overcome the claim objections but do not overcome the above mentioned prior art rejection. 			

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizutani (US 2001/0047159), Lindsay et al. (US 6,613,955), Gann et al. (US 6,475,199), and Osborn, III (US 6,231,556) are cited to show other examples of a sanitary pad with a supportive central base structure that contours to the body. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 3, 2021